DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00241-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CONTINENTAL CASUALTY COMPANY,§
	APPEAL FROM THE 
APPELLANT

V.§
	JUSTICE OF THE PEACE COURT, 

	PRECINCT 1

E. BUDDY ROGERS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellant has filed a motion to dismiss this appeal.  The motion is signed by the attorney for
Appellant and represents that Appellant no longer desires to prosecute its appeal.  All other parties
to the appeal have been given notice of the filing of Appellant's motion.  Because Appellant has met
the requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	
Opinion delivered September 18, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.









(DO NOT PUBLISH)

1.  See Tex. R. App. P. 47.1.